Citation Nr: 1735257	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-32 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to June 2002 and from February 2003 to June 2004.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) of the St. Petersburg, Florida Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in a December 2016 video conference hearing.  A transcript of that hearing has been associated with the file.  

The Board notes that the Veteran's appeal was certified to the Board in December 2013.  The Veteran was advised that his case was being certified and transferred to the Board, initially by way of a December 2013 letter and subsequently by way of a December 2016 letter.  In April 2017, the Veteran submitted a VA Form 21-22 (Appointment of Individual as Claimant's Representative) to the RO, granting a power of attorney in favor of United Spinal Association, Inc.  

Under 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  38 C.F.R. § 20.1304(a) (2016). 

In the present case, well after the expiration of the 90-day grace period for appointing a new representative, the Veteran submitted the VA Form 21- 22 in favor of United Spinal Association, Inc.  The Veteran has not submitted a motion to the Board requesting a change in his representative, nor is there any explanation for the change in representation at this late date.  Accordingly, the Veteran's April 2017 request to appoint a new representative is not accepted as part of this appeal and the Veteran is still represented, for purposes of this appeal only, by Florida Department of Veterans Affairs.  38 C.F.R. § 20.1304(b) (2016).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's migraine headache disability is proximately due to an injury or illness that occurred during active service.

2.  There is no evidence of record to indicate a current diagnosis of TBI.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a migraine headache disability are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for TBI have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In the present case, required notice was provided by standard letters dated June 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Complete service treatment records were unavailable and the Veteran was notified of such through a letter dated June 2013.  The Veteran did provide a partial copy of his service treatment records.  In addition, the Veteran testified that he did not complain of or seek treatment for migraines while in service, confirming that if a complete set of service treatment records were available they would be silent for anything related to treatment for headaches.  Lastly, post-service VA treatment records have also been obtained.  

As part of its duty to assist, a VA examination may be necessary.  Here, the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed headache and TBI disabilities.  In light of the favorable outcome for the headache disability claim, the Board finds that a VA examination is not necessary. 

With respect to the Veteran's TBI claim, the Board finds that a VA examination is not warranted.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing the Veteran's TBI is unnecessary.  As discussed below, there is no credible evidence that the Veteran has a current diagnosis of TBI.  Therefore, the threshold element of McLendon is not met, and a remand to afford the Veteran an examination for this condition is not necessary.  

VA has satisfied its duties to notify and assist.  Additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Service Connection Laws and Regulations

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159 (a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran attributes his migraine headaches and TBI to his in-service exposure to attacks that involved explosions from rocket propelled grenades (RPG) and improvised explosive devices (IED) as well his in-service exposure to live rounds from firearms.  He stated that one of the explosions caused him to black out.  
He reported experiencing the following symptoms immediately after these events: being dazed, confused or "seeing stars", sensitivity to bright light and headaches.  

The Veteran provided several lay statements from former service members, including a Sargent and First Class Sargent, attesting to his exposure to various in service events such as being under attack from IEDs, bombs, RPGs, landmines and small arms fire.  The Sargent provided a statement, describing an attack on their convoy by IEDs.  The Sargent stated that the IEDs exploded feet from their convoy, which caused the Veteran to be pushed forward, hitting his head and then blacking out for several minutes.  

This reported exposure to these attacks involving explosives is consistent with the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214), which illustrates his service in Iraq in a designated imminent danger pay area and notes one of the badges awarded to him as War on Terrorism Service.  

Service Connection Analysis for Migraine Headaches 

Upon review of the evidence of record in conjunction with the applicable laws and regulations, the Board finds that service connection for migraine headaches is warranted.   

As shown by a VA medical treatment note, the Veteran was initially diagnosed with migraine headaches in July 2005.  As such, the Veteran has a current diagnosis.  
In filing his claim, the Veteran stated that he first started experiencing headaches in 2004.  During the December 2016 hearing, he stated that the onset of headaches occurred in 2005.  

The service treatment records are silent for anything related to migraine headaches.  However, the Veteran explained at the December 2016 hearing that he did not complain or seek treatment in service for anything related to these blasts/explosions because it never occurred to him.  He stated, "It, it was... just a pride thing...we never cared for it."  

VA medical treatment records dated July 2005 to February 2017 indicate ongoing complaints of and treatment for migraine headaches.  

The Veteran has consistently reported first experiencing headache symptoms during and shortly thereafter service.  The Board notes that the Veteran is competent to report symptoms such as experiencing headaches, as that requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

The Veteran's statements are detailed and consistent.  It has already been noted that the service treatment records do not show treatment for migraines; the Veteran provided a credible explanation, stating that he did not seek treatment for his headaches.  Accordingly, the Board finds the Veteran's lay statements and the lay statements of his fellow service members to be both competent and credible lay evidence of such.   

Although the Veteran was first diagnosed 13 months after separation from service, the medical and lay evidence of record indicates that the Veteran manifested symptomatology of migraine headaches within 12 months of his separation from service.  Therefore, presumptive service connection for migraine headaches is warranted as an organic disease of the nervous system under 38 C.F.R. §§  3.307(a)(3), 3.309(a).  





Service Connection Analysis for TBI

The Veteran's service connection claim for TBI must be denied, as the disability has not been shown to exist.

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of a claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, there is little to no substantive evidence related to the claimed TBI disability.  During the December 2016 hearing, the Veteran's representative indicated that treatment records dated from July 2005 to June 2013 showed a diagnosis of TBI.  Upon review of the entire record, including the documents referenced in the hearing, there is no evidence to indicate a current diagnosis of TBI.  The record indicates that the Veteran was referred for a TBI screening, upon his request, and the findings were not consistent with a diagnosis of TBI.

The record does not demonstrate that the Veteran has been diagnosed with TBI.  The threshold element of a service connection claim (a current disability) has not been met; therefore, service connection for TBI must be denied.  Brammer, supra.

As the preponderance of the evidence is against the claim for service connection for TBI, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for migraine headaches is granted.

Service connection for TBI is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


